Citation Nr: 1550296	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2010, the Veteran testified during a personal hearing at the RO and, in February 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

The Board remanded this claim in December 2013 for further development.  It now returns for appellate review.  

The Board notes that at the time of its December 2013 remand the issue on appeal was entitlement to service connection for bilateral hearing loss.  Following additional development, the Appeals Management Center (AMC) in a January 2014 rating decision granted service connection for left ear hearing loss and assigned a noncompensable evaluation effective January 22, 2008.  The Veteran did not file a notice of disagreement as to that decision.  Therefore, any questions regarding the disability rating and effective date assigned for left ear hearing loss are not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the service connection claim for right ear hearing loss must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision.

The December 2013 remand directed the examiner include a discussion of the Veteran's documented history, and offer a complete explanation for the given diagnosis or diagnoses and all medical opinions.  The remand also directed that the RO/AMC forward the claims folder to the audiologist who conducted the August 2010 VA examination, if available, for a supplemental opinion.  If that examiner was not available, the Board directed that another audiological examination be scheduled.

However, the VA examiner who provided the January 2014 supplemental medical opinion is not the same examiner who conducted the August 2010 VA audiological examination.  Furthermore, the VA examiner who provided the January 2014 supplemental medical opinion did not take into account the Veteran's assertions that he has experienced the symptoms of hearing loss since service.  The Veteran is competent to report symptoms that are non-medical in nature.

The Veteran must be afforded a new VA audiological examination to assess whether his preexisting right ear hearing loss was aggravated in service beyond natural progression.  If aggravated disabling right ear hearing loss is found, the examiner should also provide an opinion as to the likelihood that it is related to his established in-service hazardous noise exposure as a supply clerk/armorer who fired weapons on the firing range approximately twice a month.  Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

1. The Veteran must be scheduled for a VA audiological examination to assess whether his preexisting right ear hearing loss disability was aggravated (permanently worsened) beyond its natural progression during such period of service and, if so, the likelihood that such aggravation is related to his in-service duties as a supply clerk/armorer exposed to hazardous noises on the weapons firing range approximately twice a month.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  

a. The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner is advised that the evidentiary standard for whether a condition existed prior to service in this case is "clear and unmistakable" (obvious and manifest) which is a formidable standard.  

b. The examiner is also advised that aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 

c. The examiner must identify all right ear hearing loss present at any time since around April 2008 when the Veteran filed his current claim for service connection for bilateral hearing loss.  

d. The examiner should determine whether the right ear hearing loss was aggravated during service, and he or she should opine as to whether the increase was the result of the natural progression of the disorder.

e. The examiner must also specifically consider the Veteran's lay statements regarding his in-service duties as a supply clerk/armorer exposed to hazardous noise on the weapons firing range approximately twice a month.  The examiner must also consider the Veteran's in service incidents and/or symptoms, as well as continuous symptoms thereafter.

f. The examiner should provide a complete explanation for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefit sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

